                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                 Plaintiff,

     v.                                  CRIMINAL NO. 1:19CR44-01
                                              (Judge Keeley)

ANN BRENNAN,

                 Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 59),
    ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On December 11, 2019, the defendant, Ann Brennan (“Brennan”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Count One of the

Indictment. Brennan stated that she understood that the magistrate

judge is not a United States district judge, and consented to

pleading before the magistrate judge.       This Court had referred the

guilty    plea   to   the   magistrate   judge   for   the   purposes   of

administering the allocution pursuant to Federal Rule of Criminal

Procedure 11, making a finding as to whether the plea was knowingly

and voluntarily entered, and recommending to this Court whether the

plea should be accepted.

     Based upon Brennan’s statements during the plea hearing and

the government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Brennan

was competent to enter a plea, that the plea was freely and
USA v. BRENNAN                                         1:19CR44-01

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 59),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

voluntarily given, that she was aware of the nature of the charges

against her and the consequences of her plea, and that a factual

basis existed for the tendered plea. The magistrate judge entered

an Report and Recommendation Concerning Plea of Guilty in Felony

Case (“R&R”) (dkt. no. 59) finding a factual basis for the plea and

recommended that this Court accept Brennan’s plea of guilty to

Count One of the Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Brennan’s guilty plea, and ADJUGES her GUILTY of the crime

charged in Count One of the Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it

has received and reviewed the presentence report prepared in this

matter.



                                2
USA v. BRENNAN                                          1:19CR44-01

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 59),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

     1.     The Probation Officer shall undertake a presentence

investigation of Brennan, and prepare a presentence report for the

Court;

     2.     The Government and Brennan shall provide their versions

of the offense to the probation officer by January 9, 2020;

     3.     The presentence report shall be disclosed to Brennan,

defense counsel, and the United States on or before March 9, 2020;

however, the Probation Officer shall not disclose any sentencing

recommendations made pursuant to Fed. R. Crim. P. 32(e)(3);

     4.     Counsel may file written objections to the presentence

report on or before March 23, 2020;

     5.     The Office of Probation shall submit the presentence

report with addendum to the Court on or before March 30, 2020; and

     6.     Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the

factual basis from the statements or motions, on or before March

30, 2020.




                                  3
USA v. BRENNAN                                                  1:19CR44-01

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 59),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     The magistrate judge remanded Brennan to the custody of the

United States Marshal Service.

     The    Court   will   conduct    the   sentencing   hearing      for   the

defendant    on   Tuesday,   April    14,   2020   at   1:00   P.M.   at    the

Clarksburg, West Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: December 30, 2019


                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




                                       4
